Citation Nr: 0103838	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.

2. Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945 and from June 1948 to April 1949.

This case returned to the Board of Veterans' Appeals (Board) 
following remand dated in August 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in January 1998 by 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).



REMAND

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and those described below, a 
remand is required.  

In addition, it is noted that the July 1997 decision of the 
Board purported to deny the appellant's claim for Dependency 
and Indemnity Compensation (DIC) pursuant to the provisions 
of 38 U.S.C.A. § 1151.  However, careful review of that 
decision reflects that while the appellant alleged that 
medication that the veteran was prescribed for his service-
connected gastrointestinal disorder contributed to his death, 
apparently construed as the basis for the § 1151 claim, she 
further argued that all medications, including those for 
nonservice-connected disorders, prescribed by VA care 
providers contributed to her husband's death.  Although the 
Board addressed the claim regarding the contribution of the 
medication prescribed for his service-connected disability, 
which is deemed to fall with the purview of a claim based 
upon secondary service connection for cause of death 
purposes, the allegation regarding all other medication 
prescribed by VA care providers was not specifically 
addressed by the Board in the July 1997 decision.  
Accordingly, the appellant's claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 technically is not 
subject to the finality of the July 1997 decision and is 
therefore construed as a pending claim.  In view of these 
circumstances, the Board concludes that additional 
development is necessary with respect to this aspect of the 
appellant's claim.  In this regard, it is noted that there is 
no medical evidence of record which addresses the asserted 
relationship between the various medications that the veteran 
had been prescribed and the cause of his death.  Accordingly, 
in an effort to comply with the mandate of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000), the Board concludes that efforts 
should be undertaken to obtain an opinion regarding the 
relationship between the prescribed medications and the cause 
of the veteran's death from an appropriate VA physician.  

Furthermore, in view of the above necessary actions, the 
Board believes that additional medical development consisting 
of an opinion addressing the relationship between the 
service-connected gastrointestinal disorder and the cause of 
the veteran's death would be helpful in this case.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
her claim, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of her representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
the veteran had been treated for his 
service-connected gastrointestinal 
disorder, or which may bear upon the 
cause of the veteran's death.  The RO 
should make arrangements to obtain all 
medical records from all the sources 
reported by the appellant.  If private 
medical treatment is reported and those 
records are not obtained, the appellant 
and her representative should be 
informed and afforded an opportunity to 
obtain the records.  Efforts to obtain 
any records that are not already on file 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2. The RO should ask the appellant, with 
the assistance of her representative to 
provide a detailed list of all of the 
medications prescribed to the veteran by 
VA.

3. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
The RO should arrange for the claim 
folder to be reviewed by an 
appropriate physician(s) and medical 
opinions should be sought to 
ascertain:  

A.  Whether any of the 
medications, alone or in 
combination, prescribed to the 
veteran by VA, as identified by 
the appellant or by review of the 
claims folder, contributed to his 
death and;

B.  To obtain an opinion as to 
the medical probability that 
there is a relationship between 
the service-connected duodenal 
ulcer disease, status post 
partial gastrectomy and the cause 
of the veteran's death.



4. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination report 
to ensure that it complies with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5. Thereafter, the RO should re-
adjudicate the claims addressed in 
this remand.  The RO must consider all 
the evidence of record, including that 
obtained as a result of this remand.  
The claim for DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 
must be adjudicated on a de novo 
basis.  The claim of service 
connection for the cause of the 
veteran's death is subject to finality 
and, therefore, a determination of 
whether the claim is reopened by the 
submission of new and material 
evidence is required.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and her 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


